Citation Nr: 1604561	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-21 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the Veteran's cause of death for purposes of receiving dependency and indemnity compensation. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1960 to August 1964.  He died in January 2011 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota that denied service connection for the cause of the Veteran's death. 

The Appellant was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  The hearing transcript is associated with the record.


FINDINGS OF FACT

1.  The Veteran died in January 2011, and the revised certificate of death lists the cause of death as carcinoma of the lung due, in part, to asbestos exposure.

2.  Affording the Veteran the benefit of the doubt, the Veteran was exposed to asbestos while serving on active duty.

3.  Affording the Veteran the benefit of the doubt, a lung disability of service origin contributed substantially or materially to the Veteran's death.  

CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that service connection is warranted for the cause of the Veteran's death.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015). 

In the present case, the appellant specifically contends that the Veteran's lung cancer was a result of, or was aggravated by, by asbestos exposure during service. The Board finds after careful consideration that the evidence is at least in a state of relative equipoise on all material elements of the appellant's claim, for the following reasons. 

First, the record before the Board includes the Veteran's revised Certificate of Death, which lists the immediate cause of death as carcinoma of the lung due in part to asbestos exposure.

Second, the record reflects that the Veteran served as a boatswains mate on the U.S.S. Calvert, a Navy ship known to contain asbestos materials.  Moreover, the record reflects that the Veteran participated in Operation Helping Hand, which may have resulted in exposure to asbestos due to collapsed and damaged buildings.  Although official guidance reflects that boatswain's mates had only minimal contact with asbestos, "disease-causing exposure to asbestos may be brief, and/or indirect."  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (current December 2005) (available online).  

The remaining question is whether the Veteran's asbestos exposure caused or contributed to lung cancer which ultimately caused his death.  On this question, the record presents conflicting evidence.  The VA regional office requested and received, in March 2014, an expert medical opinion which provides a negative nexus opinion.  The opinion notes that the Veteran was a smoker for approximately 26 years and was likely exposed to asbestos in his civilian work as a building inspector and contractor.  Although the VA expert did provide well-explained rationale for why the Veteran's lung cancer was likely due to smoking, he also acknowledged that the Veteran's autopsy reflected asbestosis (as evidenced by pleural plaquing).   The VA expert did not adequately discuss VA guidance that notes smokers who have been exposed to asbestos face an increased risk of developing bronchial cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (current December 2005) (available online).  

A letter from Dr. S.M., dated July 2013, states, "The bilateral pleural plaques noted on autopsy confirm the patient had previously been exposed to asbestos.  Asbestos exposure alone does not cause an increased risk of lung cancer.  The degree of risk is dose-dependent and also varies according to the type of fiber.  In patients who also smoked, the risk is 10-16 times higher than in non-smokers.  Therefore previous asbestos exposure likely did contribute greatly to development of [the Veteran's] lung cancer and subsequent death."  The letter goes on to note that the physician could not identify when or where the Veteran's asbestos exposure occurred, however, affording the Veteran the benefit of the doubt, asbestos exposure in service has been conceded. 

Although the record is inconsistent, the Board must afford the Veteran the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this case, the evidence is at least in equipoise as to whether the conceded in-service asbestos exposure contributed materially and substantially to the Veteran's death.  As such, service connection for cause of death is warranted.  


ORDER

Service connection for cause of death is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


